 



Exhibit 10.7
The indebtedness evidenced by this instrument is subordinated to the prior
payment in full of the Senior Indebtedness as defined in, and to the extent
provided in, the Agreement dated as of March 27, 2008, among Taberna Capital
Management, LLC, Beachwold Partners, L.P., Mr. Robert Rothenberg and Tarragon
Corporation.
Amended and Restated Promissory Note

$10,000,000.00   March 27, 2008               

     For value received, Tarragon Corporation, a Nevada corporation
(“Borrower”), promises to pay to the order of Robert P. Rothenberg (“Lender”),
the principal sum of Ten Million Dollars and 00/100 ($10,000,000.00), or so much
thereof as may be outstanding, with interest on the unpaid principal balance
thereof at the rate set forth in the Loan Agreement (as defined below).
     1. Defined Terms. This Amended and Restated Promissory Note (this “Note”)
is given pursuant to that certain letter agreement dated as of the date hereof
among Borrower, Beachwold Partners, L.P. and Lender (the “Loan Agreement”). As
used in this Note, (i) the term “Lender” means the holder of this Note, (ii) the
term “Indebtedness” means the principal of, interest on, or any other amounts
due at any time under, this Note including late charges and default interest,
and any other sums due and owing pursuant to the Loan Agreement, (iii) “Event of
Default” means any failure to pay any portion of the Indebtedness within the
earlier to occur of (a) 30 days after the due date therefor and (b) the Maturity
Date (as defined below) or any failure by Borrower to otherwise comply in any
respect with its obligations under the Loan Agreement and (iv) “Termination
Date” means the later to occur of (a) March 27, 2013, and (b) the second
anniversary of the repayment in full of the Senior Indebtedness.
     2. Address for Payment. All payments due under this Note shall be payable
c/o Beachwold Partners, L.P., 423 West 55th Street, 12th Floor, New York, NY
10019, Attn: William S. Friedman.
     3. Payment of Principal and Interest. The unpaid principal balance of the
Loan (as defined in the Loan Agreement), including any PIK Interest (as defined
below) added to the unpaid principal balance of the Loan as described below,
shall bear interest in an amount equal to (a) cash interest at the rate of 5.00%
per annum (“Cash Interest”) plus (b) payment-in-kind interest at the rate of
7.50% per annum (“PIK Interest”). Interest shall be calculated hereunder on the
basis of a 360-day year consisting of twelve 30 day months. In no event shall
interest be charged hereunder which would violate any applicable law. Accrued
and unpaid Cash Interest is due and payable in cash in immediately available
funds on the later of (i) each January 30, April 30, July 30 and October 30 of
each year and (ii) the day after required quarterly interest payments are

 



--------------------------------------------------------------------------------



 



made with respect to the Senior Indebtedness. So long as the Senior Indebtedness
has not been paid in full, accrued and unpaid PIK Interest is automatically
added to the unpaid principal balance of the Loan as additional principal of the
Loan on the first day of each month (and such interest will no longer be accrued
and unpaid). After the Senior Indebtedness has been paid in full, accrued and
unpaid PIK Interest is due and payable in cash in immediately available funds on
each date that Cash Interest is due and payable. The outstanding principal
balance of the Loan (including any PIK Interest added to the unpaid principal
balance of the Loan as described above) is payable in full on the Maturity Date.
All accrued and unpaid interest, and all other sums owed under the Loan, shall
be due and payable on the earliest to occur of (A) the Termination Date and
(B) any earlier date on which the unpaid principal balance of this Note becomes
due and payable, by acceleration or otherwise (the “Maturity Date”).
          The principal balance of this Note, together with all accrued and
unpaid interest and all other amounts then payable hereunder shall also be due
and payable within ten (10) days after demand by Lender if, at any time after
the Subordinated Notes (as hereinafter defined) have been paid in full, there
shall occur a Change of Control (as hereinafter defined). For purposes of the
preceding sentence:
          (i) “Subordinated Notes” shall mean those certain unsecured
subordinated notes previously issued by Borrower, which are held by Taberna
Preferred Fundings II Ltd., holder of $37,500,000 of Subordinated Notes, Taberna
Preferred Funding III, Ltd., holder of $27,500,000 of Subordinated Notes,
Taberna Preferred Funding IV, Ltd., holder of $24,375,000 of Subordinated Notes,
Taberna Preferred Funding V, Ltd., holder of $25,000,000 of Subordinated Notes
and Taberna Preferred Funding VI, Ltd., holder of $10,625,000 of Subordinated
Notes; and
          (ii) “Change in Control” shall mean the occurrence of any of the
following events:

  (A)   upon the approval by the Board of Directors of Borrower (the “Board”)
(or if approval of the Board is not required as a matter of law, the
stockholders of the Borrower) of (A) any consolidation or merger of the Borrower
in which the Borrower is not the continuing or surviving entity or pursuant to
which shares of Borrower’s common stock would be converted into cash, securities
or other property other than a merger in which the holders of shares of
Borrower’s common stock immediately prior to the merger will have the same
proportionate ownership of common stock of the surviving entity immediately
after the merger, (B) any sale, lease, exchange, or other transfer (in one
transaction or a series of related transactions) of all or substantially all the
assets of the Borrower or (C) adoption of any plan or proposal for the
liquidation or dissolution of the Borrower;

2



--------------------------------------------------------------------------------



 



  (B)   when any “person” (as defined in Section 13(d) of the Exchange Act),
other than the Borrower or any subsidiary or affiliate or employee benefit plan
or trust maintained by the Borrower, shall become the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of more
than 20% of the Borrower’s common stock outstanding at the time, without the
prior approval of the Board;     (C)   at any time during a period of two
consecutive years, individuals who at the beginning of such period constituted
the Board shall cease for any reason to constitute at least a majority thereof,
unless the election or the nomination for election by the stockholders of the
Borrower of each new director during such two year period was approved by a vote
of at least two-thirds of the directors then still in office who were Directors
at the beginning of such two-year period;     (D)   a filing pursuant to any
federal or state law in connection with any tender offer for shares of the
Borrower (other than a tender offer by the Borrower); or     (E)   the
occurrence of any other event or series of events, which, in the opinion of the
Board, will, or is likely to, if carried out, result in a change of control of
the Borrower.

     4. Application of Payments. If at any time Lender receives, from Borrower
or otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, Lender may apply that payment to amounts
then due and payable in any manner and in any order determined by Lender, in
Lender’s discretion. Borrower agrees that neither Lender’s acceptance of a
payment from Borrower in an amount that is less than all amounts then due and
payable nor Lender’s application of such payment shall constitute or be deemed
to constitute either a waiver of the unpaid amounts or an accord and
satisfaction.
     5. Acceleration. If an Event of Default has occurred and is continuing, the
Indebtedness may, at the option of Lender, without any prior notice to Borrower,
at once become due and payable.
     6. Default Rate. If an Event of Default has occurred and is continuing, PIK
Interest shall, at Lender’s option, accrue and be payable at the lesser of
25.00% per annum or the maximum interest rate which may be collected from
Borrower under applicable law. Borrower acknowledges that its failure to make
timely payments will cause Lender to incur additional expenses in servicing and
processing the Loan, that, during the time that any monthly installment or other
payment under this Note is delinquent for more than 30 days, Lender will incur
additional costs and expenses arising

3



--------------------------------------------------------------------------------



 



from its loss of the use of the money due and from the adverse impact on
Lender’s ability to meet is other obligations and to take advantage of other
investment opportunities, and that it is extremely difficult and impractical to
determine those additional costs and expenses. Borrower also acknowledges that,
during the time that any monthly installment or other payment due under this
Note is delinquent for more than 30 days, Lender’s risk of nonpayment of this
Note will be materially increased and Lender is entitled to be compensated for
such increased risk. Borrower agrees that the increase in the rate of interest
payable under this Note as set forth in this Section 6 represents a fair and
reasonable estimate, taking into account all circumstances existing on the date
of this Note, of the additional costs and expenses Lender will incur by reason
of the Borrower’s delinquent payment and the additional compensation Lender is
entitled to receive for the increased risks of nonpayment associated with a
delinquent loan.
     7. Prepayments. The principal amount of the Indebtedness evidenced by this
Note is prepayable in full or in part at any time, without premium. If (x) the
Senior Indebtedness or (y) any indebtedness issued in exchange for, or the net
proceeds of which are used to extend, refinance, renew, replace, defease or
refund, the Senior Indebtedness (including any accrued and unpaid interest
thereon) has been repaid in full, then within 10 days after the date on which
Borrower files its next quarterly report with the Securities Exchange Commission
for the fiscal quarter in which the Senior Indebtedness or such other
indebtedness has been repaid in full and for each subsequent fiscal quarter as
long as the Indebtedness remains outstanding, Borrower shall prepay an aggregate
principal amount of the Indebtedness equal to the lesser of (a) 25% of (i) cash
and cash equivalents set forth on Borrower’s balance sheet as of the end of such
fiscal quarter (as reduced by “cut” but “uncashed” checks reflected as
overdrafts in Borrower’s general ledger as of such fiscal quarter-end) minus
(ii) $10,000,000 and (b) 25% of (i) the lowest amount of Excess Cash (as defined
below) available to Borrower as of the last business day of any month in the
next twelve (12) month period following such fiscal quarter minus (ii)
$10,000,000; provided that the aggregate principal amount of the Indebtedness to
be repaid pursuant to this Section 7 at any time shall be determined and
approved by the disinterested members of Borrower’s board of directors, whose
determination shall be final and binding. For purposes of this Section 7,
“Excess Cash” shall mean the excess cash forecasted to be available to Borrower
as of the last business day of each month of the relevant rolling twelve month
period following each fiscal quarter-end, as set forth in Borrower’s business
plan for such period, which business plan shall have been prepared in a manner
consistent with past practice.
     8. Costs and Expenses. Borrower shall pay on demand all expenses and costs,
including fees and out-of-pocket expenses of attorneys and expert witnesses and
costs of investigation, incurred by Lender as a result of any Event of Default
or in connection with efforts to collect any amount due under this Note, or to
enforce the provisions of the Loan Agreement, including those incurred in
post-judgment collection efforts and in any bankruptcy proceedings (including
any action for relief from the automatic stay of any bankruptcy proceeding) or
judicial or non-judicial foreclosure proceeding.

4



--------------------------------------------------------------------------------



 



     9. Forbearance. Any delay by Lender in exercising any right or remedy under
this Note or the Loan Agreement or otherwise afforded by applicable law, shall
not be a waiver of or preclude the exercise of that or any other right or
remedy. The acceptance by Lender of any payment after the due date of such
payment, or in an amount which is less than the required payment, shall not be a
waiver of Lender’s right to require prompt payment when due of all other
payments or to exercise any right or remedy with respect to any failure to make
prompt payment. Enforcement by Lender of any remedy for Borrower’s obligations
under this Note shall not constitute an election by Lender of remedies so as to
preclude the exercise of any other right or remedy available to Lender.
     10. Waivers. Presentment, demand, notice of dishonor, protest, notice of
acceleration, notice of intent to demand or accelerate payment or maturity,
presentment for payment, notice of nonpayment, grace, and diligence in
collecting the Indebtedness are waived by Borrower, and all endorsers and
guarantors of this Note and all other third party obligors.
     11. Loan Charges. Borrower and Lender intend at all times to comply with
the laws of the State of New York governing the maximum rate or amount of
interest payable on or in connection with this Note and the Indebtedness (or
applicable United Sates federal law to the extent that it permits Lender to
contract for, charge, take, reserve, or receive a greater amount of interest
than under New York law). If the applicable law is ever judicially interpreted
so as to render usurious any amount payable under this Note, or contracted for,
charged, taken, reserved or received with respect to the Indebtedness, or of
acceleration of the maturity of this Note, or if any prepayment by Borrower
results in Borrower having paid any interest in excess of that permitted by any
applicable law, then Borrower and Lender expressly intend that all excess
amounts collected by Lender shall be applied to reduce the unpaid principal
balance of this Note (or, if this Note has been or would thereby be paid in
full, shall be refunded to Borrower), and the provisions of this Note and the
Loan Agreement immediately shall be deemed reformed and the amounts thereafter
collectible under this Note or the Loan Agreement reduced, without the necessity
of the execution of any new documents, so as to comply with any applicable law,
but so as to permit the recovery of the fullest amount otherwise payable under
this Note or the Loan Agreement. The right to accelerate the maturity of this
Note does not include the right to accelerate any interest which has not
otherwise accrued on the date of such acceleration, and Lender does not intend
to collect any unearned interest in the event of acceleration. All sums paid or
agreed to be paid to Lender for the use, forbearance or detention of the
Indebtedness shall, to the extent permitted by any applicable law, be amortized,
prorated, allocated and spread throughout the full term of the Indebtedness
until payment in full so that the rate or amount of interest on account of the
Indebtedness does not exceed the applicable usury ceiling. Notwithstanding any
provision contained in this Note that permits the compounding of interest,
including any provision by which any accrued interest is added to the principal
amount of this Note, the total amount of interest that Borrower is obligated to
pay and Lender is entitled to receive with respect to the Indebtedness shall not
exceed the amount calculated on a simple (i.e. noncompounded) interest basis at
the maximum rate on principal amounts actually advanced to or for the account of
Borrower, including all current and prior advances.

5



--------------------------------------------------------------------------------



 



     12. Commercial Purpose. Borrower represents that the Indebtedness is being
incurred by Borrower solely for the purpose of carrying on a business or
commercial enterprise, and not for personal, family or household purposes.
     13. Counting of Days. Except where otherwise specifically provided, any
reference in this Note to a period of “days” means calendar days, not Business
Days.
     14. Governing Law. This Note shall be governed by the laws of the State of
New York.
     15. Captions. The captions of the sections of this Note are for convenience
only and shall be disregarded in construing this Note.
     16. Notices. All notices, demands and other communications required or
permitted to be given by Lender to Borrower pursuant to this Note shall be given
by registered or certified mail, or by overnight delivery service to Borrower at
the address set forth below, and to the Lender at the address set forth in
Section 2.
     17. Consent to Jurisdiction and Venue. Borrower agrees that any controversy
arising under or in relation to this Note shall be litigated exclusively in New
York, New York (the “Jurisdiction”). The state and federal courts and
authorities with jurisdiction in the Jurisdiction shall have exclusive
jurisdiction over all controversies which shall arise under or in relation to
this Note. Borrower irrevocably consents to service, jurisdiction, and venue of
such courts for any such litigation and waives any other venue to which it might
be entitled by virtue of domicile, habitual residence or otherwise.
     18. Replacement Note. This Note amends, supercedes and replaces in its
entirety that certain $10,000,000.00 Promissory Note from Borrower to Lender
dated January 7, 2008 (the “Original Note”), and all amounts outstanding
thereunder are now owed and outstanding under this Note, with all accrued
interest and other non-principal amounts outstanding under the Original Note as
of the date hereof being allocated to this Note.
     19. Waiver. WAIVER OF TRIAL BY JURY. BORROWER AND LENDER EACH (A) AGREE NOT
TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE OR
THE RELATIONSHIP BETWEEN THE PARTIES AS LENDER AND BORROWER THAT IS TRIABLE OF
RIGHT BY A JURY AND (B) WAIVE ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH
ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY, WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

6



--------------------------------------------------------------------------------



 



     In Witness Whereof, Borrower has signed and delivered this Note, or has
caused this Note to be signed and delivered by its duly authorized
representative, on the 27th day of March, 2008.

                  Borrower:    
 
                Tarragon Corporation    
 
             
 
  By:   /s/ Charles D. Rubenstein
 
   
 
           Name: Charles D. Rubenstein    
 
           Title: Executive Vice President    

7